DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on February 04, 2021.  

Claims 1, 12, 22, 24, 26, and 28 have been amended. Claims 8 -11, 15-19, and 30 have been canceled. Accordingly, claims 1-7, 12-14, and 20-29 are pending in the present application.

Claim 30 was cancelled so the interpretation under 112(f) is moot. 

In his Remarks, the Applicant mentioned that Wang teachings of “transmitting the secondary cell HARQ-ACK to the primary cell on CC1” is different from what was disclosed in amended claim 1 “when the secondary cell is configured for frequency division duplexing, the HARQ timing configuration or a scheduling configuration for an uplink or a downlink of the secondary cell is equal to a HARQ timing configuration or a scheduling configuration of the primary cell. And it is noted that the amendment in claim 1 is similar to originally filed claim 12; however, the clause “and when the component carrier configuration is used for the secondary cell” was removed in claim 1.

	Basically, Wang teaches CC1 is a PCell based on FDD, and CC2, CC2, CC4, CC5 are Scells, wherein CC2 is also based on FDD. In a specific scenario, the secondary cell HARQ-ACK is transmitted to the primary cell on CC1 in subframe 4, e.g., setting HARQ of SCell, wherein subframe 4 of PCell is for UL, e.g., HARQ timing configuration of PCell, which is assigned as for uplink (Fig.6 or para.245). Furthermore, Wang mentioned that in a FDD-FDD situation, for any downlink subframe n of {unlicensed} carriers, the value of k of the uplink subframe n+k for feeding back the HARQ-ACK is the same, and is same as the value of k of the aggregated {licensed} carriers, e.g., k=4 (para.186). 
Remarks and arguments for other independent claims 22 and 26 are similar. 
          Consequently, Takeda modified by the teachings of Wang still disclose all the limitations of amended independent claims 1, 22, and 26, and their respective dependent claims 2-7, 12-14, 20-21; claims 23-25, and 27-29.
In view of the above reasoning, the examiner believes that the rejections of claims 1-7, 12-14, and 20-29 under 35 U.S.C. 103 should be sustained.
 
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at    issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 12-14, and 20-30 are rejected under 35 U.S.C. 103 as unpatentable over Takeda et al. in US Publication No. 2018/0332603 A1, hereinafter referred to as Takeda, in view of Wang et al. in US Publication No. 2018/0278373 A1, hereinafter referred to as Wang. 


Regarding claim 1, Takeda discloses a method of wireless communication performed by a wireless communication device (method of UE being connected to LTE system and New-RAT for UL/ DL transmissions, para.83), comprising:
determining a component carrier configuration for a primary cell of the wireless communication device, wherein the wireless communication device is configured for dual connectivity with regard to a 4G/Long Term Evolution (LTE) network and a 5G/New Radio network (using transmission timing defined for each UL/DL configuration,[para.48] wherein TDD is for PCell [para.83], and wherein UE terminal concurrently uses macro cell C1, and small cell C2 that use different frequencies via dual connectivity {DC} [para.117], or connects to LTE/4G and New-RAT/ 5G [para.76, 115, or para.169]); and
transmitting a hybrid automatic repeat request (HARQ) signal for a secondary cell of the wireless communication device based at least in part on the component carrier configuration (transmitting an UL signal, e.g., UL data or HARQ-ACK, of FDD cell based on the transmission timing of UL/DL configuration 2, para.76);
Takeda does not clearly disclose determining a hybrid automatic repeat request (HARQ) timing configuration for a secondary cell of the wireless communication device, and  when the secondary cell is configured for frequency division duplexing, the HARQ timing configuration or a scheduling configuration for an uplink or a downlink of the secondary cell is equal to a HARQ timing configuration or a scheduling configuration of the primary cell; which are known in the art and commonly applied in communications field for data transmission, as taught in Wang’s teachings a below.
Wang, from the similar field of endeavor, teaches determining a hybrid automatic repeat request (HARQ) timing configuration for a secondary cell of the wireless communication device (determines an uplink control information feedback window starting from first uplink subframe, para.252, 254 and Fig.10); and 
	when the secondary cell is configured for frequency division duplexing (CC2 is FDD SCell, Fig. 6 or para.245), the HARQ timing configuration or a scheduling configuration for an uplink or a downlink of the secondary cell is equal to a HARQ timing configuration or a scheduling configuration of the primary cell (secondary cell HARQ-ACK is transmitted to primary cell on CC1 in subframe 4, e.g., setting HARQ of SCell, wherein subframe 4 of PCell is for UL, e.g., HARQ timing configuration of PCell, which is assigned as for uplink [Fig.6 or para.245], and in a FDD-FDD situation, for any downlink subframe n of {unlicensed} carriers, the value of k of the uplink subframe n+k for feeding back the HARQ-ACK is the same, and is same as the value of k of the aggregated {licensed} carriers, e.g., k=4 [para.186]). 
Therefore, it would appreciated by one of ordinary skill in the art at the time before the invention was filed to determine a hybrid automatic repeat request (HARQ) timing configuration for a secondary cell of the wireless communication device based at least in part on the component carrier configuration, and wherein when the secondary cell is configured for frequency division duplexing, the HARQ timing configuration or a scheduling configuration for an uplink or a 


Regarding claim 2, Takeda in view of Wang disclose the carrier configuration permits component carriers or uplinks with a same numerology, overlapping transmission between different component carriers or uplinks with a same starting time, a same uplink shared channel or uplink control channel duration (UL feedback window has same number of subframes, which each has length of 1ms, e,g., same numerology, overlapping with same starting time and same duration [see Fig.17 in Wang], wherein UL can be uplink shared channel {PUSCH} or control channel {PUCCH} see [para.16 in Wang]; or another second uplink frame overlaps with second uplink subframe, [see  para.33 in Wang]) and one or two uplink control channel groups (and PUCCH group 1 and 2 [see  para.164 in Wang]). 


Regarding claim 3, Takeda in view of Wang disclose wherein the component carrier configuration permits component carriers or uplinks with a same numerology or different numerologies (UL feedback window has same number of subframes or different number of subframes, [see Fig. 10 in Wang], partially overlapping transmissions between different component carriers or uplinks (partially overlap, [CC1 and CC2, see Fig. 10 in Wang]), a same or different transmission duration (TTI or shorter TTI, see Fig. 10 in Wang), and one or two uplink control channel groups (and PUCCH group 1 and 2, see para.164 in Wang).


Regarding claim 4, Takeda in view of Wang disclose wherein when the secondary cell is configured for frequency division duplexing, and when the component carrier configuration is used for the secondary cell, the HARQ timing configuration is a frequency division duplexing downlink configuration (receiving PDSCH and determining HARQ-ACK information needs to be fed back in subframe 4, see para.245 and Fig. 6 in Wang).

 
Regarding claim 5, Takeda in view of Wang disclose wherein when the secondary cell is configured for frequency division duplexing, and when the component carrier configuration is used for the secondary cell, the HARQ timing configuration for an uplink of the secondary cell is equal to a HARQ timing configuration associated with the component carrier configuration (HARQ timing is in subframe 4 or in UL on CC3, see para.245 and Fig.6 in Wang). 


Regarding claim 6, Takeda in view of Wang disclose wherein, when the secondary cell is configured for frequency division duplexing, and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration is a frequency division duplexing downlink configuration (HARQ-ACK is fed back at subframe 4 on CC1, see para.245 and Fig.6 in Wang).


Regarding claim 7, Takeda in view of Wang disclose wherein, when the secondary cell is configured for frequency division duplexing, and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration is a frequency division duplexing uplink configuration (receiving PDSCH and determining HARQ-ACK information needs to be fed back in subframe 4 on CC1, see para.245 and Fig. 6 in Wang).


Regarding claim 12, Takeda in view of Wang disclose wherein, when the secondary cell is configured for frequency division duplexing, and when the component carrier configuration is used for the secondary cell, the HARQ (see CC1 and CC4 in right side of Fig.6  in Wang).


Regarding claim 13, Takeda in view of Wang disclose wherein, when the secondary cell is configured for frequency division duplexing, and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration for a downlink of the secondary cell is equal to a HARQ timing configuration of the primary cell (see CC1 of Fig.6 in Wang).


Regarding claim 14, Takeda in view of Wang disclose wherein, when the secondary cell is configured for frequency division duplexing, and when the component carrier configuration is not used for the secondary cell, the HARQ timing configuration is a frequency division duplexing uplink configuration (see  CC1 in Fig.6 in Wang).


Regarding claim 20, Takeda in view of Wang disclose wherein the wireless communication device is not expected to transmit an uplink signal channel in a sub frame other than offset uplink subframes in accordance with a (user terminal is controlled not to perform UL simultaneous transmission for different communication systems -  it is necessary to limit UL transmission in the LTE carrier during the time interval in which UL transmission and DL transmission are repeated using the short TTI in New-RAT carrier, see para.70 in Takeda).


Regarding claim 21, Takeda in view of Wang disclose wherein, the wireless communication device is permitted to transmit an uplink signal or channel in an uplink subframe irrespective of whether the uplink subframe is associated with a HARQ reference configuration of the primary cell (UE performs transmission four subframes after receiving DL signal, see para.57 in Takeda).


Claim 22 is rejected for substantially identical reasons as applied to claim 1, except that claim 22 is in a device claim format, and wherein Taketa [in claim 22] also discloses one or more memories (ROM, RAM, para.160), and one or more processors communicatively coupled to one or more memories (control section, measuring section, elements 401, 405 in Fig.17) configured to perform the claimed invention. 


Claims 23-25 are rejected for substantially identical reasons as applied to claims 2, 12, and 13, respectively, except that claims 23-25 are in a device claim format.

Claim 26 is rejected for substantially identical reasons as applied to claim 1, wherein Takeda [in claim 26] also discloses a non-transitory computer-readable medium storing instructions which, when executed on at least one processor of a wireless communication device, cause the processor to perform claimed functions (para.162-163).


Claims 27-29 are rejected for substantially identical reasons as applied to claims 2, 12, and 13, respectively, except that claims 27-29 are in a non-transitory computer readable medium format.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. He, Noh, Park’64, Park’70, and Sun are all cited to show that determining a component carrier configuration for a primary cell of the wireless communication device being configured for dual connectivity with regard to a 4G/Long Term Evolution (LTE) network and a 5G/New Radio network; and applying a hybrid automatic repeat request (HARQ) timing configuration for a secondary cell of the wireless communication device based .

	
Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     

	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465